RENDERED: APRIL 8, 2022; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                  Court of Appeals

                    NO. 2021-CA-0624-MR

BRENDA POWELL, INDIVIDUALLY;
BRENDA POWELL, AS COURT-
APPOINTED ADMINISTRATRIX OF
THE ESTATE OF JOSHUA DEE
POWELL; AND BRENDA POWELL,
AS NEXT FRIEND OF THE MINOR,
WILLIAM POWELL                                     APPELLANTS


            APPEAL FROM CLARK CIRCUIT COURT
v.        HONORABLE JEAN CHENAULT LOGUE, JUDGE
                  ACTION NO. 16-CI-00576


KENTUCKY HOSPITAL, LLC D/B/A
CLARK REGIONAL MEDICAL
CENTER; DR. HARJOT DULAI;
DYNAMIC IMAGING ASSOCIATES,
LLC; AND FOUNDATION
RADIOLOGY GROUP, PC                                 APPELLEES


                         OPINION
                        AFFIRMING

                        ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CETRULO AND GOODWINE,
JUDGES.
GOODWINE, JUDGE: Brenda Powell, individually, as next friend of William

Powell, and as administratrix of the estate of Joshua Dee Powell, appeals from the

summary judgment granted by the Clark Circuit Court in favor of Kentucky

Hospital, LLC d/b/a Clark Regional Medical Center (“Clark Regional”).1 The trial

court determined Brenda could not prevail on her claim of vicarious liability where

Dr. Harjot Dulai (“Dr. Dulai”), a radiologist, was an independent contractor and

Clark Regional gave adequate notice of this relationship to Brenda. She further

appeals the trial court’s denial of her motion to file a third amended complaint.

Finding no error, we affirm.

                                    BACKGROUND

              On February 12, 2016, Joshua and Brenda, his wife, went to Clark

Regional’s emergency department. Joshua complained of ongoing abdominal pain

and cramping. He was treated by Dr. Jean-Bernard Poirier (“Dr. Poirier”) who

ordered abdominal and pelvic CT scans. The CT scans were then interpreted

remotely by Dr. Dulai to be colitis. Based on the results of the CT scans, Dr.

Poirier discharged Joshua with prescriptions for antibiotics and pain medication.

He instructed Joshua to return to Clark Regional if his condition worsened.




1
  Because the Powells share a surname, we will refer to them as “Brenda” and “Joshua”
throughout this Opinion for clarity.

                                             -2-
              After returning home, Joshua began vomiting in the early morning

hours of February 13, 2016. Later that day, he was transported by ambulance to

Clark Regional. At that time, he was diagnosed with a perforated colon and, as a

result, septic shock. Approximately two weeks later, after a related reconstructive

surgery, Joshua passed away due to cardiac arrest.

              On December 22, 2016, Brenda brought suit against Clark Regional

and Dr. Dulai, among others. She claimed Dr. Dulai was negligent because he

failed to diagnose Joshua’s perforated colon from the CT scans on February 12,

2016. She further claimed Clark Regional was vicariously liable for Dr. Dulai’s

alleged negligence because he was either an actual or ostensible agent of the

hospital.

              Clark Regional contracted with Foundation Radiology Group

(“Foundation”) for its radiological services.2 Foundation, in turn, contracted with

Dynamic Imaging, LLC (“Dynamic Imaging”) for these services. Dr. Dulai was a

partner in Dynamic Imaging. He did not reside in Kentucky, but instead,

performed radiological services for Clark Regional remotely from his home office

in California. Foundation provided Dr. Dulai with the equipment necessary to

perform his duties and controlled his work schedule.



2
 Under the contract, Foundation provided an on-site radiologist, Dr. McQuaide, during business
hours. After hours, Foundation radiologists, like Dr. Dulai, provided services remotely.

                                             -3-
                 Clark Regional’s contract with Foundation describes the relationship

between the parties as follows:

                 It is expressly acknowledged by the Parties hereto that the
                 Foundation Parties are independent contractors and
                 nothing in this Agreement is intended nor shall be
                 construed to create an employer/employee relationship, a
                 joint venture relationship, or a lease or landlord/tenant
                 relationship, nor does this Agreement allow [Clark
                 Regional] to exercise control or direction over the manner
                 or method by which Contractor or Specialists perform the
                 Specialist Services which are the subject matter of this
                 Agreement; provided that the Specialist Services and
                 Administrative Services shall be provided hereunder in a
                 manner consistent with applicable standards governing
                 such services and the provisions of this Agreement.

Record (“R.”) at 1080-99.3 In his deposition, Dr. Dulai stated he was not and had

never been an employee of Clark Regional and never held himself out as such to

Brenda, Joshua, or any other patient.4 He also reported using his independent

medical judgment to interpret Joshua’s CT scans.

                 In her deposition, Brenda confirmed she signed a consent for services

and financial responsibility form on Joshua’s behalf when they presented at Clark

Regional on February 12, 2016. Paragraph 10 of the consent form described the

relationship between the hospital and physicians as follows:




3
 The contract is not paginated in the record but is attached as Exhibit 6 to Plaintiffs’ Response to
Defendant’s Motion for Summary Judgment.
4
    Dr. Dulai had no direct contact with Brenda or Joshua.

                                                 -4-
               RELATIONSHIP BETWEEN HOSPITAL AND
               PHYSICIANS/OTHER HEALTH CARE PROVIDERS:
               I understand that: Most or all of the health care providers
               performing services in this Hospital are independent
               contractors and are not Hospital employees,
               representatives, or agents. Most physicians and surgeons
               providing services to me, including the radiologist,
               pathologist, emergency physician, anesthesiologist,
               hospitalist, and others are independent contractors and are
               not employees, representatives, or agents of this hospital.
               Likewise, most physician assistants (P.A.’s), Nurse
               Practioners (N.P.’s), and Certified Registered Nurse
               Anesthetists (C.R.N.A.’s) are independent contractors and
               are not employees, representatives, or agents of the
               hospitals. Independent contractors are responsible for
               their own actions and the Hospital shall not be liable for
               the acts or omissions of any such independent contractors.

Id.5 Brenda initialed this section. The form further states, “I have read and fully

understand this Patient Consent and Financial Agreement and been given the

opportunity to ask questions. I acknowledge that I either have no questions or that

my questions have been answered to my satisfaction.” Id. In her deposition,

Brenda confirmed that, despite choosing not to read the form in its entirety, she

read Paragraph 10. She also admitted she was given adequate time to review the

form and a nurse explained it to her as needed.

               In 2017, the trial court allowed Brenda to amend her complaint twice.

Discovery continued and, on October 4, 2019, Brenda filed a motion to file a third




5
 The consent form is not paginated in the record but is attached as Exhibit 9 to Plaintiffs’
Response to Defendant’s Motion for Summary Judgment.

                                                -5-
amended complaint to bring claims of corporate negligence and breach of contract

against Clark Regional. Clark Regional objected to the motion and moved for

summary judgment on November 22, 2019. The trial court passed both motions

and ordered Clark Regional to produce answers or documents with regard to the

contracts between Clark Regional and Foundation, as well as allocations made in

the hospital’s “cost report” to radiology services related to February 12, 2016, and

whether the report reflected any compensation to Dr. Dulai.6 Thereafter, Clark

Regional produced the cost report.

              Clark Regional renewed its motion for summary judgment. The trial

court granted the motion and denied Brenda’s motion to amend the complaint.

Considering the evidence in the light most favorable to Brenda, the court reasoned

that Clark Regional was not vicariously liable because Dr. Dulai was neither an

actual or ostensible agent of the hospital. The trial court subsequently denied

Brenda’s motion to alter, amend, or vacate the summary judgment. This appeal

followed.




6
  The “cost report” is CMS 2552-10, a form Clark Regional is required to file with the Centers
for Medicare and Medicaid Services (“CMS”) wherein the hospital reports the cost of various
services.



                                              -6-
                                STANDARD OF REVIEW

                Summary judgment is proper only where, “as a matter of law, it

appears that it would be impossible for the respondent to produce evidence at the

trial warranting a judgment in his favor and against the movant.” Isaacs v.

Sentinal Insurance Company Limited, 607 S.W.3d 678, 680 (Ky. 2020) (citation

omitted). Furthermore, “[t]he judgment sought shall be rendered forthwith if the

pleadings, depositions, answers to interrogatories, stipulations, and admissions on

file, together with the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a judgment as a matter of

law.” CR7 56.03.

                “The record must be viewed in a light most favorable to the party

opposing the motion for summary judgment and all doubts are to be resolved in his

favor.” Steelvest, Inc. v. Scansteel Service Center, Inc., 807 S.W.2d 476, 480 (Ky.

1991) (citations omitted). Even where the trial court does not believe the

respondent will succeed at trial, if there is an issue of fact, the matter must be

allowed to proceed. Id. (citation omitted).

                “Because summary judgment[] involve[s] no fact finding, this Court

will review the [trial] court’s decision de novo.” Isaacs, 607 S.W.3d at 681

(citation omitted).


7
    Kentucky Rules of Civil Procedure.

                                           -7-
                                      ANALYSIS

             On appeal, Brenda argues: (1) the trial court erred in granting

summary judgment on her claim that Clark Regional was vicariously liable for Dr.

Dulai’s actions; and (2) the trial court abused its discretion in denying her motion

to file a third amended complaint.

             We will first consider Brenda’s argument that the trial court granted

summary judgment on her claim of vicarious liability in error. Within this

argument, Brenda contends the following issues of material fact exist: (1) whether

Dr. Dulai was an actual agent of Clark Regional; or, in the alternative, (2) whether

Clark Regional provided adequate notice to patients of Dr. Dulai’s status as an

independent contractor.

             Dr. Dulai was not an agent of Clark Regional. Actual agency exists

where “[t]here has been a manifestation by the principal to the agent that the agent

may act on his account, and consent by the agent so to act.” Kindred Nursing

Centers Ltd. Partnership v. Brown, 411 S.W.3d 242, 249 (Ky. App. 2011) (citation

omitted). “Under Kentucky law, the right to control is considered the most critical

element in determining whether an agency relationship exists.” CSX

Transportation, Inc. v. First National Bank of Grayson, 14 S.W.3d 563, 566-67

(Ky. App. 1999) (citation omitted).

             A principal may be held vicariously liable for the negligent
             acts of his or her agent, but generally is not held liable for

                                          -8-
             the conduct of an independent contractor. . . . An
             individual is the agent of another if the principal has the
             power or responsibility to control the method, manner, and
             details of the agent’s work. . . . If, however, an individual
             is free to determine how work is done and the principal
             cares only about the end result, then that individual is an
             independent contractor.
Nazar v. Branham, 291 S.W.3d 599, 606-07 (Ky. 2009) (citation omitted).

             Brenda’s argument that Dr. Dulai was Clark Regional’s agent

primarily relies on the hospital’s cost report. Under its contract with Clark

Regional, Foundation provides all radiological services for the hospital and bills

independently for those services. However, Brenda claims, within the cost report,

Clark Regional reports physician salaries paid and billing for radiology services.

Specifically, Brenda alleges Clark Regional reported paying approximately

$64,000 to a physician in its radiology department. While the form does appear to

include that amount in a salary paid to a radiologist, the form does not identify the

physician. However, during her deposition, Samantha Patrick (“Patrick”), Clark

Regional’s CR 30.02 representative, testified the hospital made no payments to Dr.

Dulai. Therefore, the cost report creates no issue of material fact.

             Furthermore, despite Brenda’s claim that Clark Regional’s actions

rendered discovery unproductive, Dr. Dulai’s status as an independent contractor is

clear. Clark Regional did not pay Dr. Dulai a salary. The hospital did not provide

Dr. Dulai any office space or equipment, manage his schedule, or control the



                                         -9-
manner in which he completed his work. Clark Regional cared only about the

result of Dr. Dulai’s work. See Nazar, 291 S.W.3d at 606-07 (citation omitted).

             Next, Clark Regional gave notice of its use of independent

contractors, including radiologists, to patients, creating no issue of material fact as

to ostensible agency. “An apparent or ostensible agent is one whom the principal,

either intentionally or by want of ordinary care, induces third persons to believe to

be his agent, although he has not, either expressly or by implication, conferred

authority upon him.” Sneed v. University of Louisville Hospital, 600 S.W.3d 221,

232 (Ky. 2020) (citing Paintsville Hospital Company v. Rose, 683 S.W.2d 255,

257 (Ky. 1985)). Because it is unreasonable to place the burden on the patient to

determine whether the physician treating them is an employee or independent

contractor of the hospital, the patient may assume the physician is an employee

“absent notice to the contrary.” Id. Notice of the physician’s status as an

independent contractor requires the hospital to “clearly attempt[] to alert its

patients that the physicians who provided treatment . . . were not employees of the

[h]ospital.” Id. at 233.

             Brenda concedes she received, reviewed, and signed the consent form

when she and Joshua presented at the emergency department. She also admits a

nurse explained the form to her and was available to answer her questions.

Paragraph 10 makes clear that independent contractors, including radiologists,


                                         -10-
provide services at Clark Regional and that those individuals are not employees or

agents of the hospital. Brenda confirmed that she fully understood the consent

form. There is no question that Clark Regional clearly attempted to inform

patients, including Joshua and Brenda, of their use of independent contractors.

             No genuine issue of material fact exists as to Brenda’s claim of Clark

Regional’s vicarious liability. Because Brenda could not prevail on this issue,

summary judgment was appropriate.

             Relatedly, Brenda briefly argues summary judgment was improper

because Clark Regional did not prove she had the authority to sign the informed

consent form on Joshua’s behalf. She cites to no authority in support of this

argument. Without support, conclusory statements are insufficient basis upon

which this Court can grant relief. Jones v. Livesay, 551 S.W.3d 47, 52 (Ky. App.

2018). Therefore, we will not address this claim.

             Finally, Brenda alleges the trial court erred by denying her motion to

file a third amended complaint. After the time for a responsive pleading has

elapsed or if no responsive pleading is permitted, “a party may amend his pleading

only by leave of court or by written consent of the adverse party; and leave shall be

freely given when justice so requires.” CR 15.01. Although the rule requires leave

be given when justice so requires, the decision remains within the trial court’s

discretion and a ruling will not be disturbed unless it is clearly an abuse of


                                         -11-
discretion. Nichols v. Zurich American Ins. Co., 423 S.W.3d 698, 707 (Ky. 2014)

(citing Laneve v. Standard Oil Co., 479 S.W.2d 6, 8 (Ky. 1972)).

             In her third amended complaint, Brenda alleges no facts which were

not known or available to her well before she filed her motion to amend. At the

time the trial court denied Brenda’s motion, this matter had been pending and

discovery had been ongoing for approximately four years. The new claims raised

in the third amended complaint are based on circumstances of which Brenda had

knowledge long before her request. On this basis, the trial court’s denial was not

an abuse of discretion. See Underhill v. Stephenson, 756 S.W.2d 459, 460-61 (Ky.

1988); see also Floyd v. Humana of Virginia, Inc., 787 S.W.2d 267, 269 (Ky. App.

1989).

                                   CONCLUSION

             Based on the foregoing, the summary judgment of the Clark Circuit

Court is affirmed.

             CLAYTON, CHIEF JUDGE, CONCURS.

        CETRULO, JUDGE, CONCURS IN RESULT AND FILES
SEPARATE OPINION.

             CETRULO, JUDGE, CONCURRING: I concur with the result

reached by the majority in its Opinion but write separately to express some

concerns that the “notice” in this case is not so clear as the notice of use of

independent contractors upheld by the Supreme Court in Sneed v. University of

                                          -12-
Louisville Hospital, 600 S.W.3d 221 (Ky. 2020). Moreover, there was no evidence

that Joshua, the patient, had knowledge of the use of independent contractors, as

only Brenda signed the informed consent form. That being said, however, I do not

believe the trial court clearly erred in finding that summary judgment was proper.

The trial court in this case certainly did not rush to summary judgment as the

matter had been pending for nearly four years. There was no evidence presented,

despite considerable discovery, that Dr. Dulai was an agent of Clark Regional. In

fact, the evidence established that he was not. Furthermore, despite years of

discovery and identification of experts, there was no expert opinion presented to

support a continuation of the claims against Clark Regional. For those reasons, I

agree with the majority Opinion affirming the Clark Circuit Court.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

J. Dale Golden                            B. Todd Thompson
Laraclay Parker                           Eleanor M.B. Davis
Alexandra DeMoss-Campbell                 Chad O. Propst
Lexington, Kentucky                       Louisville, Kentucky




                                        -13-